DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter; See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction to address the lack of antecedent basis of the following claim elements is required:
“the computer system has a part formed so that it is communicating only in one direction”
“the computer system is formed as an isolated system”
“ingest”
“downloading an encrypted or an unencrypted content immediately or with a delay”
“description key”
“partial and/or a complete playback”
“a part which is inaccessible from the internet and in which an encryption key is generated and an encryption of a content by the encryption key is carried out”


35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof..


Claim limitations “means providing one or more database services”, “means serving one or more graphical user interfaces”, and “means serving one or more application programming interfaces” have been interpreted as invoking 35 U.S.C. 112(f), because they recite “means for” coupled with functional language without reciting sufficient structure to achieve the functions.
Since the claim limitations invoke 35 U.S.C. 112(f), claims 1-8 are interpreted to cover the corresponding structure described in the specification that achieves the claimed functions, and equivalents thereof.  
A review of the specification is unclear as to the corresponding structure or acts described in the specification for the 35 U.S.C. 112(f) limitations.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitations treated under 35 U.S.C. 112(f), applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed functions to preclude application of 35 U.S.C. 112(f).
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  Specifically, Claim 1 recites the limitation “wherein the graphical user interfaces are formed so that identification of an uploaded content and a proxy storage are made possible by serving the graphical user interface”, and the scope of the limitation is not adequately supported by the Specification.  In particular, the claim merely recites a desired result of what should be “made possible” by the GUI, as opposed to reciting particular structure of the GUI for achieving the claimed desired result.  Note that the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed; See MPEP § 2161.01(I).  Claim 9 is rejected under a similar rationale.  The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Claims 3-4 and 11-12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  Specifically, Claim 3 recites the limitation “the computer system … is communicating only in one direction … so that the computer system is formed as an isolated system”, and the specification does not even provide antecedent basis for this limitation, let alone describe how it is implemented.  Note that computers on the Internet generally communicate over TCP/IP, which requires a three-way handshake just to initialize a network session.  Further note that claim 4 even indicates that the “isolated” system operates as a “proxy”, which necessarily requires the ability to send and receive information.  Applicant’s specification provides no implementation information whatsoever as to how to achieve network session establishment (claim 3) or operate as a proxy (claim 4) without receiving information, and thus the claim limitation is not adequately described by the Specification; See MPEP § 2161.01(I).  For prior art claim interpretation, the Examiner will interpret as only communicating in one direction within certain windows of time (and not isolated, as that is contradictory).  Claim 11 is rejected under a similar rationale.  The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Claims 6 and 14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  Specifically, Claim 6 recites the limitation “description key”, and the term is not defined by the Specification and has no ordinary meaning in the art, and thus the term is not adequately supported by the Specification.  Claim 14 is rejected under a similar rationale.  The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Claims 8 and 16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  Specifically, Claim 8 recites the limitation “a part which is inaccessible from the internet and in which an encryption key is generated and an encryption of a content by the encryption key is carried out”, and the specification does not even provide antecedent basis for this limitation, let alone describe how it is implemented.  In particular, although one of ordinary skill in the art could trivially isolate a system from the Internet, the Specification does not apprise one of ordinary skill in the art how to transfer encrypted content from an isolated system to a client via the Internet without connecting the device with the encrypted content to the Internet.   Applicant’s specification provides no implementation information whatsoever as to how to achieve this feat, and thus the claim limitation is not adequately described by the Specification; See MPEP § 2161.01(I).  For prior art claim interpretation, the Examiner will interpret as a component not directly connected to the Internet, e.g. anticipation by any computer component that is not the network interface per se.  Claim 16 is rejected under a similar rationale.

Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, with regard to claim 1, claim elements “means providing one or more database services”, “means serving one or more graphical user interfaces”, and “means serving one or more application programming interfaces” are limitations that invoke 35 U.S.C. 112(f).  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function(s) and to clearly link the structure, material, or acts to the function(s).  In particular, the Specification does not explicitly disclose what structure performs the claimed function(s).
Applicant may:
(a)        Amend the claim so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the functions recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the functions so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed functions, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed functions and clearly links or associates the structure, material, or acts to the claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed functions.  For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, Claim 2: 1) is semantically nonsense and incomprehensible, and 2) recites the limitation “interfaces”, which renders unclear whether the “one or more” interfaces of parent claim 1 is necessarily plural (as opposed to being a singular interface).  Claim 10 is rejected under a similar rationale.

Claims 3-4 and 11-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, Claim 3 recites the limitation “the computer system has a part formed so that it is communicating only in one direction and so that no incoming connections to the computer system are possible so that the computer system is formed as an isolated system”, and the limitation is contradictory.  That is, the “computer system” cannot be “communicating” with an external system and yet be “an isolated system”.  Claim 11 is rejected under a similar rationale.  The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Claims 5-7 and 13-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, Claim 5 recites the limitation “the application programming interfaces”, which renders unclear whether the “one or more” interfaces of parent claim 1 is necessarily plural (as opposed to being a singular interface).  Claim 13 is rejected under a similar rationale.  The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Fransdonk.

With respect to independent claim 1, Fransdonk discloses a computer system connected to internet and operative for storing, delivering and screening a visual media {paras. 0053-0064: “content distribution system 10 consists of a number of sub-systems that … enable the Internet infrastructure to be utilized as a safe and secure medium for online selling and buying of content, data, programs, products and services context, including video and audio encoders, servers, players, clearing systems and existing Web sites”}, comprising:
means providing one or more database services {paras. 0098-0103: “a number of … databases”}.
means serving one or more graphical user interfaces {paras. 0098-0103 & 0186: “presenting a user interface to a end user (e.g., a subscriber)”}.
means serving one or more application programming interfaces {paras. 0078, 0166, & 0187: “conditional access agent 28 retrieves the content description file from a Web server 92”; note that all Web services are APIs}, wherein the graphical user interfaces are formed so that identification of an uploaded content and a proxy storage are made possible by serving the graphical user interface {para. 0082-0084 & 0098: “When selecting the content item, the browser detects a tag containing a URL” that is “linking to the access criteria”}.

With respect to dependent claim 2, Fransdonk discloses wherein the graphical user interfaces are formed so that specifying rights of right holders are offering including a time period and a territory by serving a graphical user interface {paras. 0084 & 0368-0378: “conditional access agent 28 manages the content security process (e.g., watermarking, re-encryption) until an access time has expired” and “access criteria includes geographic access criteria”}.

With respect to dependent claim 3, Fransdonk discloses wherein the computer system has a part formed so that it is communicating only in one direction and so that no incoming connections to the computer system are possible so that the computer system is formed as an isolated system {para. 0055: “content comprises a live ‘broadcast’”; note that “isolated” and “only in one direction” do not make sense within the context of the claimed invention, as noted in the §112 rejections at ¶¶ 6 & 11}.

With respect to dependent claim 4, Fransdonk discloses the isolated system is formed so that an ingest, a storage, drm, and a proxy storage are carried out in the isolated system {para. 0058: “conditional access server 36 (e.g., the Sentriq Server developed and distributed by Mindport Sentriq from San Diego, Calif.) operates to define and store access rights to content of the content provider 16, to perform digital rights management, to encrypt content, and to manage and distributed product keys”; note that “isolated” does not make sense within the context of the claimed invention, as noted in the §112 rejections at ¶¶ 6 & 11}.

With respect to dependent claim 5, Fransdonk discloses wherein a desktop application or a mobile application is connected to the application programming interfaces and is polling for available downloads downloading an encrypted or an unencrypted content immediately or with a delay after receiving a download link with no user interaction needed {para. 0082-0084 & 0214: “content distribution system 10 provides security functionality in a distribution system that ‘pushes’ content to the edges of a network before it is delivered, possibly on demand, to content consumers”, wherein “browser passes the URL to the conditional access client 48, also executing on the personal computer, to commence a transaction”}.

With respect to dependent claim 6, Fransdonk discloses wherein the desktop application or the mobile application connected to the application programming interfaces is configured so that it is requesting a description key or a part of the description key for the downloaded encrypted content {para. 0241: “the content consumer at the content destination 22 decrypts the unique user key utilizing a private key of the secure device 46, then decrypts the product key utilizing the unique user key, and finally decrypts the watermarked content utilizing the decrypted product key”}.

With respect to dependent claim 8, Fransdonk discloses a part which is inaccessible from the internet and in which an encryption key is generated and an encryption of a content by the encryption key is carried out {para. 0232: “encryption by a content provider 16, and more specifically a conditional access server 36, of content with a product key (Sp). This encrypting of the content is automatically performed prior to a scheduled distribution of particular content to multiple content distributors 20 for local distribution to content destinations 22”; note that “inaccessible from the internet” does not make sense within the context of the claimed invention and will be interpreted as noted in the §112 rejection at ¶8}.

With respect to claims 9-14, a corresponding reasoning as given earlier in this section with respect to claims 1-6 applies, mutatis mutandis, to the subject matter of claims 9-14; therefore, claims 9-14 are rejected, for similar reasons, under the grounds as set forth for claims 1-6.

With respect to claim 16, a corresponding reasoning as given earlier in this section with respect to claim 8 applies, mutatis mutandis, to the subject matter of claim 16; therefore, claim 16 is rejected, for similar reasons, under the grounds as set forth for claim 8.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fransdonk in view of Brehmer .

With respect to dependent claim 7, although Fransdonk teaches recording license usage (e.g. [0084]), Fransdonk does not explicitly disclose that license usage is recorded on a public block-chain; however, Brehmer discloses wherein the desktop application or the mobile application connected to the application programming interfaces is configured so that after a partial and/or a complete playback it notarizes a use of a license in a blockchain transaction to make it immutable and inspectable by a public and a rights holder third party {para. 0079: “recording on the blockchain usage of the license data”}.

Fransdonk and Brehmer are analogous art because they are from the same field of endeavor or problem-solving area of content license management.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Fransdonk and Brehmer before him or her, to modify/develop the license manager of Fransdonk’s system to utilize storage of license usage on a public blockchain.  The suggestion and/or motivation for doing so would have been because it is merely combining prior art elements according to known methods to yield predictable results, i.e. immutable storage of the license usage on a popular storage medium.  Therefore, it would have been obvious to combine the license manager in Fransdonk’s system with storage of license usage on a public blockchain to obtain the invention as specified in the instant claim(s).  The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims.

With respect to claim 15, a corresponding reasoning as given earlier in this section with respect to claim 7 applies, mutatis mutandis, to the subject matter of claim 15; therefore, claim 15 is rejected, for similar reasons, under the grounds as set forth for claim 7.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Bechtel whose telephone number is (571)270-5436. The examiner can normally be reached Monday - Friday, 09:00 - 17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Bechtel/Primary Examiner, Art Unit 2491